DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 9/1/2021 for the application number 17464594. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-21 are cancelled. Claims 22-31 are added. Claims 22-51 are presented for examination. 
Priority
The application is a continuation of the prior application 16/726,755 filed on 12/24/2019 which is a continuation of  15127182  filed on 9/19/2016, now abandoned,   which is a continuation of prior Japanese application filed on 3/24/2014. 
Information Disclosure Statement
The information disclosure submitted on 9/1/2021 and 2/1/2022 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1, 36 and 48  of this application is patentably indistinct from claim 22, 28 and 34 of Application No. 16726755 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 36 and 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 16726755. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope, the only difference is the claims from U.S. Patent No. 16726755 is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 36 and 48 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lemieux ( WO 2013181272 ) 
Regarding claim 22, Lemieux teaches a method executed by at least one processing circuit of a decoding device, the method comprising: acquiring encoded audio signals of a plurality of objects and priority (The receiver 144A effectively process the audio objects based on attributes encoded with the audio objects, which can provide cues on how to render the audio objects. For example, an object might represent a plane flying overhead with speed and position attributes. The renderer 144A can intelligently direct audio data associated with the plane object to different audio channels (and hence sound reproduction devices) over time based on the encoded position and speed of the plane, Para 0038-0044; attribute can be priority attribute, Para 0042; further App# 12856442 which is incorporated herein mentions renderer receives the priority information, Para 0079; wherein rendered can be a decoder, Para 0033, 0046); decoding at least one of the encoded audio signals and generating an audio signal based on the decoded signals ( (The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system, Para 0075-0079, 0090 ( of App# 12856442 which is incorporated in its entirety; playback audio, Para 0038, 0040, 0043) , wherein the priority information is capable of being used to adjust an output of the audio signal ( The object-based decoder 142A can also adjust the way audio streams are rendered based on the playback environment, as described in the '422 application, Para 0053; Further Para 0079 of App# 12856442  suggests The priority module 624 can also adjust the priority threshold based on information received from the adaptive renderer 642. The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system) 


Regarding claim 36, arguments analogous to claim 22, are applicable. 

Regarding claim 48, arguments analogous to claim 22, are applicable. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 23-28, 37-40 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux ( WO 2013181272 ) and further in view of Ho ( US Pub: 20110286593) 

Regarding claim 23, Lemieux as above in claim 22, teaches wherein adjusting the output of the audio signal comprises adjusting the of the audio signal based on the priority information ( adjust the types of audio encoded based on the priority information, Para 0042)  
Lemieux does mention playback environment however does not explicitly teaches adjust the output based on priority 
However Ho in the same field of endeavor teaches adjust the output based on priority(the amplitudes of multiple audio objects are adjusted according to the class of the audio objects. The manner and priority in which a given audio object is handled is related directly to the class type of that audio object, Para 0010 -0011)
It would have been obvious having the concept of Lemieux to further include the teachings of Ho before effective filing date to increase the efficiency of the audio object ( Abstract, Para 0008, Ho) 

Regarding claim 24, Lemieux as above in claim 23, teaches adjusting the gain parameter, Para 0058, 0062, however does not explicitly mentions wherein adjusting the output of the audio signal comprises adjusting a gain of the audio signal based on the priority information
However Ho teaches adjusting a gain of the audio signal based on the priority information (the amplitudes of multiple audio objects are adjusted according to the class of the audio objects. The manner and priority in which a given audio object is handled is related directly to the class type of that audio object, Para 0010 -0011) 
( Abstract, Para 0008, Ho) 


Regarding claim 25, Lemieux modified by Ho as above in claim 24, teaches wherein adjusting the gain of the audio signal comprises adjusting the gain by decreasing an amplitude of the audio signal (increasing or decreasing the amplitude of the audio object based on class ( priority), Para 0060-0061, decreasing the volume of non-speech, Claim 10, 0063, 0056, Ho) 


Regarding claim 26, Lemieux modified by Ho as above in claim 25 , teaches adjusting the gain of the audio signal comprises adjusting the gain by decreasing the amplitude of the audio signal with time ( attenuating the amplitude gradually, Para 0061, Ho 
 
Regarding claim 27, Lemieux modified by Ho as above in claim 24, wherein adjusting the gain of the audio signal comprises adjusting the gain by increasing an amplitude of the audio signal ( audio output pacer 920 can respond to silent periods by gradually increasing the amplitude of the audio object content in audio object 922 to 60 dB or some other comfortable level, Para 0060) 

Regarding claim 28, Lemieux modified by Ho as above in claim 27, wherein adjusting the gain of the audio signal comprises adjusting the gain by increasing the amplitude of the audio signal with time ( audio output pacer 920 can respond to silent periods by gradually increasing the amplitude of the audio object content in audio object 922 to 60 dB or some other comfortable level, Para 0060, Ho) 

Regarding claim 37, arguments analogous to claim 23, are applicable. 



Regarding claim 39, arguments analogous to claim 25, are applicable. 

Regarding claim 40, arguments analogous to claim 27, are applicable. 

Regarding claim 49, arguments analogous to claim 24, are applicable. 

Regarding claim 50, arguments analogous to claim 25, are applicable. 

Regarding claim 51, arguments analogous to claim 27, are applicable. 


 Claims 29-30 and 41-42  are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux ( WO 2013181272 ) and further in view of D’Avello ( US Pub: 20060059535) 

Regarding claim 29, Lemieux as above in claim 22, does not explicitly teaches, wherein adjusting the output of the audio signal comprises adjusting the output of the audio signal by performing fade-out processing.  
However D’Avello teaches adjusting the output of the audio signal by performing fade-out processing ( wherein if the next item to be played in the playlist has a priority, the playing step performs a fade-out of the item presently being played and starts play of that next item of live audio content, Para 0041) 
It would have been obvious having the concepts of Lemieux to further include the teachings of D’Avello before effective filing date so that the priority item can be processed first ( Para 0041, D’Avello) 

Regarding claim 30, Lemieux as above in claim 22, wherein adjusting the output of the audio signal comprises adjusting the output of the audio signal by performing fade-in processing.  
However D’Avello adjusting the output of the audio signal by performing fade-in processing  (determining step places a priority on found items of live audio content, wherein the playing step includes establishing if the next item to be played in the playlist has a priority wherein the playing step performs a fade-out of the item presently being played and a fade-in of that next item of live audio content, Claim 16) 
It would have been obvious having the concepts of Lemieux to further include the teachings of D’Avello before effective filing date so that the priority item can be processed first ( Para 0041, D’Avello) 

Regarding claim 41, arguments analogous to claim 29, are applicable. 

Regarding claim 42, arguments analogous to claim 30, are applicable. 

Claims 31-35 and 43-47  are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux ( WO 2013181272 ) and further in view of Kraemer ( WO 2011020065 ) 
Regarding claim 31, Lemieux as above in claim 22, does not explicitly teaches wherein at least one numerical value of the priority information indicates at least one priority degree of at least one object of the plurality of objects.  
However Kraemer teaches wherein at least one numerical value of the priority information indicates at least one priority degree of at least one object of the plurality of objects   (based on the priority objects with lower priority can be ignored (refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079)
It would have been obvious having the concepts of Lemieux to further include the teachings of Kraemer before effective filing date so that each object can have a priority value, which may be a numeric value or ( Para 0078, Kraemer) 

Regarding claim 32, Lemieux modified by Kraemer as above in claim 31, teaches wherein the at least one numerical value comprises a first numerical value indicating a high priority degree of a first object (based on the priority objects with lower priority can be ignored (refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079)

Regarding claim 33, Lemieux modified by Kraemer as above in claim 33,, wherein the at least one numerical value comprises a second numerical value indicating a low priority degree of a second object, the high priority degree indicating a higher importance of the first object relative to the second object   (  based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079, Kraemer) 

Regarding claim 34, Lemieux modified by Kraemer does not explicitly wherein a numerical value of zero indicates a lowest priority degree of an object
However Kraemer does have the concept numerical values between 1 and 5, where 5 might be the lowest, however this is mere design choice to create metadata to recognize a particular values as high or low and the result is same whether the system is choosing to recognize 1 is low or 0 is low value, the result would be the high priority one is processed first and the low priority one can be either ignored or processed later ( Para 0078-0079, 0087, Kraemer) 


Regarding claim 35, Lemieux modified by Kraemer as above in claim 31, teaches wherein the at least one numerical value is zero or a positive value over zero   (  based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079; , Kraemer) 

Regarding claim 43, arguments analogous to claim 31, are applicable. 

Regarding claim 44, arguments analogous to claim 32, are applicable. 

Regarding claim 45, arguments analogous to claim 33, are applicable. 

Regarding claim 46, arguments analogous to claim 34, are applicable. 

Regarding claim 47, arguments analogous to claim 35, are applicable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RICHA MISHRA/Primary Examiner, Art Unit 2674